Exhibit 99.3 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2010 Consolidated Statements of Operations (Unaudited; in thousands, except per share amounts) Three Months Ended December 31, Year Ended December 31, REVENUES: Minimum rents $ Percentage rents Other rents Tenant reimbursements Management, development and leasing fees Other Total revenues EXPENSES: Property operating Depreciation and amortization Real estate taxes Maintenance and repairs General and administrative Loss on impairment of real estate Other Total expenses Income (loss) from operations ) Interest and other income Interest expense ) Loss on extinguishment of debt - ) - ) Gain (loss) on investments ) ) Gain on sales of real estate assets Equity in earnings (losses) of unconsolidated affiliates ) Income tax benefit Income (loss) from continuing operations ) ) Operating loss of discontinued operations ) ) (9
